DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clifford J. Mass (Reg. No. 30,086) on 12/20/21.
The application has been amended as follows: 
----- Amend claims 35 & 51 as follows:
35. (Previously Presented) An apparatus, comprising: a substrate; an etch-stop layer fixedly attached to said substrate; a dielectric oxide layer fixedly attached to said etch-stop layer, wherein said dielectric oxide layer comprises a grating pattern including grating lines, wherein sidewalls of said grating lines taper together toward an upper surface of said dielectric oxide layer, and wherein said tapered sidewalls have a non-zero curvature; and a metallic overcoat fixedly attached to said etch-stop layer and said dielectric oxide layer, wherein the metallic overcoat fills spaces between adjacent grating lines and forms grating ridges above the grating lines.
51. (Currently Amended) An apparatus, comprising: a substrate; an etch-stop layer fixedly attached to said substrate; a dielectric oxide layer fixedly attached to said etch-stop layer, wherein said dielectric oxide layer comprises a grating pattern including grating lines, wherein sidewalls of said grating lines taper together toward an upper surface of said dielectric oxide layer, and wherein said tapered sidewalls have a non-zero curvature; and a metallic overcoat wherein the metallic overcoat fills spaces between adjacent grating lines and forms grating ridges above the grating lines, and wherein the apparatus does not include a photoresist. -----
Election/Restrictions
Claim 35 is allowable. The restriction requirement between Groups I-II, as set forth in the Office action mailed on 1/8/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claim 1, directed to the invention of Group I, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
	Claims 1 & 35-61 are allowed.

Claims 1 & 36-50 are allowable due to their dependence on Claim 35. 
Claims 52-61 are are allowable due to their dependence on Claim 51. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872